internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable ------------------------------- ----------------------------- ----------------------------- ---------------- ---------- --------------------------- tam-122995-06 index uil no case-mis no --------------- ------------------------------------------- ------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend taxpayer ------------------------------- model a -------- dealer x --------------------------- dealer y -------------------------- z --------------- issues are the vehicles described below tractors subject_to the tax imposed by sec_4051 of the internal_revenue_code if the vehicles described below are taxable tractors is taxpayer liable for the tax imposed on the first_retail_sale of tractors tam-122995-06 conclusion the vehicles described below are tractors subject_to the tax imposed by sec_4051 taxpayer is liable for the tax imposed on its first_retail_sale of tractors facts one of taxpayer’s businesses is the manufacture of incomplete chassis cabs into vehicles referred to as toterhomes taxpayer sold toterhomes to retail dealers these dealers sold the toterhomes to retail customers taxpayer’s manufacturing process began with its purchase of eight model a incomplete chassis cabs from dealer x and six model a incomplete chassis cabs from dealer y all of these incomplete chassis cabs had a gross vehicle weight rating gvwr of big_number pounds or less in the specification proposals for an incomplete model a chassis cab the chassis manufacturer described the chassis as a conventional chassis marketing materials for this incomplete model a chassis cab provided that an optional tractor package was available with this model taxpayer did not buy its chassis with this option the chassis manufacturer did not describe these chassis as motorhome or recreational vehicle chassis in a specification confirmation however the manufacturer under general application information included the following language truck trailer configuration motorhome vehicle body and single trailer the chassis manufacturer issued a certificate of origin for each incomplete chassis cab it sold the certificate stated that each incomplete chassis cab had a body type of truck and was of a series or model a dealer x described the model a as a motorhome chassis on taxpayer’s invoice this dealer also secured from taxpayer a statement that the incomplete chassis cabs would be completed as a non-taxable trucks not tractors taxpayer’s statement also included a representation that the chassis would not be equipped with a device relating to its operation as tractor such as pressure supply system to the brake system of a towed vehicle safeguard against loss of pressure in the brake system of a towed vehicle brake system control linage or control for independent operation of a towed vehicle’s brake system dealer y did not secure a statement from taxpayer that the incomplete chassis cabs taxpayer purchased would be completed as trucks neither dealer x nor dealer y paid federal excise_tax on any of the incomplete chassis cabs taxpayer purchased tam-122995-06 taxpayer installed a body on each incomplete chassis cab it purchased inside a typical body was a dinette table that folded into a bed a sleeper sofa an optional bunk bed over the cab sitting space counter tops sink refrigerator microwave oven stove top burners an optional oven toilet sink shower stall and cabinets taxpayer furnished the body with a water tank a propane furnace and an air conditioner the body does not extend over the full length of the chassis on the remaining chassis space behind this body is an outside bed or platform that is accessible from the body by a door or steps built into the bed the bed has a rectangular well that accommodates a big_number or big_number pound rated gooseneck hitch or a fifth wheel with a big_number to big_number pound towing capacity taxpayer installs one of these hitches over the rear axle of the vehicle this enables the vehicle to tow trailers and semitrailers trailers that exceed feet in length and have a gvwr of over big_number pounds taxpayer includes as a standard item a tag hitch after this installation taxpayer issued a new certificate of origin for each vehicle the new certificate of origin changed the vehicle’s make to z and changed the series model to mpv multipurpose vehicle when taxpayer sold the vehicles to retail dealers taxpayer did not report or pay any federal excise_tax on the sales nor did taxpayer obtain exemption certificates from its retail dealers that stated that the vehicles were being purchased for resale likewise taxpayer’s invoices did not indicate that the vehicles purchased were for resale law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that the tax imposed by paragraph shall not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle which has a gvw of big_number pounds or less sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l defines tractor as a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 provides that an incomplete chassis cab shall be treated as a tractor if it is equipped with one or more of the following e any other equipment designed to make it suitable for use as a tractor c a control linking the brake system of the chassis to the brake system of the b a mechanism for protecting the chassis cab brake system from the effects of a a device for supplying pressure from the chassis cab to the brake system air d a control in the cab for operating the towed vehicle’s brakes independently of tam-122995-06 or hydraulic of the towed vehicle a loss of pressure in the brake system of the towed vehicle towed vehicle the chassis cab’s brakes or an incomplete chassis cab which is not equipped with any of the devices set forth in paragraphs e ii a through e of this section shall be treated as a truck if the purchaser certifies in writing that the vehicle will not be equipped for use as a tractor in 351_fsupp2d_718 w d mich the district_court concluded that this regulation is properly read to provide that an incomplete chassis cab that does not have any of the listed equipment in sec_145_4051-1 is to be treated as a tractor unless the purchaser certifies in writing that it will not equip the vehicle for use as a tractor sec_145_4051-1 defines truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer primarily means principally or of first importance see 383_us_569 1966_1_cb_184 primarily does not mean exclusive see revrul_77_36 1977_1_cb_347 under the primarily designed test a vehicle that can both carry cargo on its chassis and tow a trailer is characterized as either a truck or tractor depending on which function is of greater importance the function for which a vehicle is primarily designed is evidenced by physical characteristics such as the vehicle’s capacity to tow a vehicle carry cargo and operate including brake safely when towing or carrying cargo cargo carrying capacity depends on the vehicle’s gvw rating and the configuration of the vehicle’s bed or platform towing capacity depends on the vehicle’s gvw and gcw ratings and whether the vehicle is configured to tow a trailer or semitrailer see revrul_2004_80 2004_2_cb_164 sec_4052 provides that the term first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation tam-122995-06 sec_145_4052-1 provides that for purposes of sec_4051 and sec_145_4051-1 the term first_retail_sale means a taxable sale described in paragraph a of this section sec_145_4052-1 provides in part that the sale of an article is a taxable sale unless i there is a tax-free sale of an article under sec_4221 ii reserved for sales after date see sec_48_4052-1 of this chapter iii there has been a prior taxable sale of the article sec_48_4052-1 of the manufacturers and retailers excise_taxes regulations provides that tax is not imposed by sec_4051 on the sale of an article for resale or leasing in a long-term_lease if by the time of sale the seller has in good_faith accepted from the buyer a statement that the buyer executed in good_faith and that is in substantially the same form and subject_to the same conditions as the certificate described in sec_145_4052-1 of this chapter except that the certificate must be signed under penalties of perjury and need not refer to form_637 or include a registration number sec_4221 provides in part that under regulations prescribed by the secretary no tax shall be imposed on the first_retail_sale of an article described in sec_4051 for use by the purchaser for further manufacture or for resale by the purchaser to a second purchaser for use by such second purchaser in further manufacture for export or for resale by the purchaser to a second purchaser for export for use by the purchaser as supplies_for_vessels_or_aircraft to a state_or_local_government for the exclusive use of a state_or_local_government or to a nonprofit_educational_organization for its exclusive use sec_48_4221-2 of the manufacturers and retailers excise_taxes regulations provides that an article shall be treated as sold for use in further manufacture if the article is sold for use by the buyer as material in the manufacture or production of or as a component part of another article taxable under chapter of the internal_revenue_code sec_4051 is in chapter sec_4053 provides an exemption from the tax imposed by sec_4051 on camper coach bodies for self-propelled mobile homes specifically no tax is imposed on any article designed to be mounted or placed on automobile trucks automobile truck chassis or automobile chassis and to be used primarily as living quarters or camping accommodations the predecessor of sec_4053 sec_4063 was added to the internal_revenue_code by the excise_tax reduction act of publaw_89_44 the senate report to the act s rept no 89th cong 1st sess 1965_2_cb_676 states where a chassis is sold by the manufacturer without a body being mounted on it it is intended that the category for the chassis be determined by the basis of all of the facts available including the predominant use of such types of chassis in the industry the senate report further states that in the case of self-propelled mobile homes the exemption tam-122995-06 does not extend to the chassis upon which such a body is mounted regardless of the manner in which the entire unit is constructed id pincite revrul_73_197 1973_1_cb_423 holds that the sales of specially designed chassis for use in the manufacture of mobile homes are not subject_to the tax imposed on truck chassis under sec_4061 however the tax imposed under sec_4061 applies to the sale of conventional truck chassis even though they are used as components of mobile homes in determining whether the chassis is specially designed for use in the manufacture of mobile homes the revenue_ruling evaluates several factors including use of a flat rail frame mounting of the engine between the frame rails design and placement of the water pumps oil dip sticks oil intakes and radiator coolant use of a large gas tank with a capacity of to gallons use of three speed automatic transmission and power steering use of specially designed power brake boosters and position of steering columns and driver seats forward and to the left of conventional truck chassis although some of the paperwork associated with the sales of the incomplete chassis cabs indicated that the chassis were motorhome bodies or trucks these characterizations are inconsistent with the manufacturer’s initial description of the chassis as conventional chassis furthermore the manufacturer’s marketing materials for these chassis state that the chassis are conventional chassis for tax purposes to consider a chassis a motorhome chassis it must be constructed specifically for the purpose of transporting motorhome bodies as described in revrul_73_197 model a chassis do not meet this criteria accordingly the model a chassis is a conventional chassis that can be completed as a truck or tractor to apply the primarily designed test to the vehicles at issue one determines whether the vehicles are primarily designed to tow or primarily designed to provide living accommodations although most of the vehicle’s bed space supports living accommodations there are other physical characteristics that must be considered the installation of a fifth wheel hitch or a gooseneck hitch over the rear axle enables this vehicle to safely tow at least a foot trailer with a gvw of big_number pounds these types of hitches and their placement over the rear axle maximizes the vehicles’ towing capacities this towing configuration is typical of tractors a similar vehicle with a ball or tag hitch attached to the rear cross rail between the vehicle’s frame rails does not have the same capacity to safely tow a comparable trailer the size of the hitch and its placement over the rear axle demonstrates that towing was a major consideration in designing this vehicle furthermore the living accommodations do not extend the length of the frame rails as is often the case with more conventional motorhomes or camper coach bodies this design accommodates the installation of a substantial hitch that requires the support of the vehicle’s rear axle which further establishes the primacy of the vehicle’s design to tow tam-122995-06 when dealer x sold the incomplete chassis cabs to taxpayer taxpayer gave dealer x a statement that taxpayer would not complete the incomplete chassis cabs as tractors under these circumstances sec_145_4051-1 provides that the incomplete chassis cabs will be treated as trucks the gvwr given to these incomplete chassis cabs is big_number pounds or less sec_4051 excludes from the tax imposed by sec_4051 trucks that have a gross vehicle weight of big_number pounds or less notwithstanding the certificate that taxpayer gave dealer x taxpayer completed the incomplete chassis cabs as tractors when taxpayer sold these tractors to retail dealers taxpayer made the first retail sales of these tractors because these sales did not meet any of the three exceptions in sec_145_4052-1 the sales did not qualify as tax free sales under sec_4221 because the further manufacture exception only applies to articles taxable under chapter sec_4051 is in chapter taxpayer did not receive from its buyers a certificate described in sec_48_4052-1 and there were no prior taxable sales of the tractors accordingly taxpayer is liable for the tax imposed by sec_4051 on the first_retail_sale of these highway tractors when dealer y sold the incomplete chassis cabs to taxpayer taxpayer did not give dealer y a statement that taxpayer would not complete the incomplete chassis as tractors sec_145_4051-1 ii provides that under these circumstances the incomplete chassis cabs are to be treated as tractors dealer y’s sale of these tractors is the first_retail_sale of these tractors because this sale was not a tax free sale under sec_4221 taxpayer did not give dealer y a statement or certificate described in sec_48_4052-1 and there were no prior taxable sales of the tractors therefore taxpayer is not liable for the tax on these tractors because taxpayer did not make the first_retail_sale of these tractors caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
